On Rehearing.
Pociié, J.
Our reasons for re-opening this case originated from doubts which we entertained of the correctness of our conclusions in determining the nature of the action presented in the pleadings of the opposition of Spohn and Hamilton, appellees herein.
A second examination of the question constrains us to reconsider the •conclusions announced in onr previous opinion.
By way of opposition to the final account of the succession of Henry Cassidy, Spohn and Hamilton, the latter therein represented by his widow and surviving partner in community, instituted an action for the recovery of the purchase money of a tract of land which they had bought from Horace Wright Cassidy in 1878, it being the same land which their said vendor had acquired from Henry Cassidy, (since •deceased) in 1875; from which property they claim to have been evicted under the effect of a decision of the Supreme Court of the State of Texas, in which said lands are situated, rendered in March, 1884.
Their right of recovery -was resisted on the grounds substantially:
1st. That Horace Wright Cassidy should have been made a party to their action;
2d. That opponents had no cause of action against Ilenrv Cassidy, who was not their immediate vendor, and was not their warrantor;
3d. That opponents had not he.cn legally evicted from the lauds.
Treating the opposition as a real action, we had remanded the cause for the purpose of allowing opponents to make proper parties as contemplated'by the provisions of the the last paragraph of Article 123 of the Code of Practice.
And therein lies the error of our previous decree.
Opponents’ right of action being grounded on an alleged previous eviction, their demand cannot he treated as a call in warranty within the purview of Articles 378 and 379 of tlio Code of.Practice-.
It is in the nature of a demand for compensatory damages arising *834out of an eviction from property which they had purchased from the vendee of the deceased) hence it cannot b6 treated otherwise than as-an action for the recovery of a sum of money, growing out of an alleged contract of warranty. The proper definition of its nature must therefore be controlled by the provisions of Article 12 of the Code of Practice, which are to the effect that “Actions tending to recover an immovable, or a real right, or an universality of things, such as an inheritance, are considered real; while actions for the recovery of a movable or of a sum of money, though accompanied with a mortgage,, are not real actions.”
The real warranty, as contemplated in Article 379 of the Code of Practice, arises only in the cases therein enumerated, in which the call in warranty partakes of the nature of a real action only in so far as it is an incident to the main demand.
But in an action to recover a sum of money iu connection with a covenant of warranty after an alleged eviction of the party claiming, the immovable which was the subject-matter of the sale and of the eviction then ceases to be a factor in the controversy, and such a demand must be considered as a personal action. To that effect was the ruling of this Court in a case of great, if not absolute, similarity to the statu» of the present controversy. Bracey vs. Calderwood, 36 Ann. 796.
The authority of that case also affords an answer to the contention that Horace Wright Cassidy should have been made a party as the immediate vendor of opponents. The record shows that he is a resident of Texas, and it is clear that no valid judgment could have been rendered against him as a warrantor in the present action by the courts of Louisiana. And moreover, under the views hereinafter expressed, he was not a necessary party in the issues which opponents tender to the succession of Henry Cassidy.
The deceased was his vendor, and as such the latter could not urge any demand in warranty or for indemnity against his vendee. Hence it follows that for the purposes of opponents' demand against the succession of Henry Cassidy, all necessary parties were before the court, and that a valid final judgment may under the pleadings be rendered in the case. It was not necessary to that end that Horace Wright. Cassidy, the absent heir, should have been made a party. The testamentary executor was competent to represent the succession in the present action. Article 123 of the Code of Practice provides as follows:
“ Testamentary executors may appear and defend all the actions brought against the successions they administer, when none of the heirs are present or represented in the State; but if all the heirs, or *835any one of them, be present or represented, none but personal actions can be brought against the testamentary executor alone.”
We therefore conclude that this ease, although presented in a very unusual form, is in such a shape as to justify us in considering its merits. This brings us to the discussion of the contested right of the opponents to sue as warrantor a remote vendor in the chain of titles without first exercising their recourse against their immediate vendor.
The sale by Henry Cassidy to Horace Wright Cassidy was executed in this State, and the deed of the latter to Spohn and Hamilton was executed in the State of Texas, and as already stated, the lands which were the subject-matter of both contracts are situated in Texas.
Hence it follows that the rights and' obligations of the parties under both contracts are to be governed by the laws of Texas. This question was discussed and maturely considered in the case of the succession of Mrs. Charles A. Larendon, 39 Ann. 952, in which the rule was formulated in the following language : “ The rights and obligations arising under acts passed in one State to be executed in another, respecting the transfer of real estate in the latter, are regulated in point of form, substance and validity by the laws of the State in which such acts are to have effect.”
Now, under the laws and according to the jurisprudence of the State of Texas, a grantee may maintain an action aud recover for breach of covenant of warranty against his immediate or remote vendor. Under that system “ a covenant of warranty runs with the land.” The existence and recognition of that principle in the laws aud jurisprudence of Texas, in which the coihmon law prevails,-is shown by the testimony of eminent practitioners in that State, who support their conclusions by reference to authorities in point. Hobby’s Texas Land Law, Sec. 37, B; Peck vs. Housley, 20 Texas Reports, p. 677. See also, Hunt vs. Anvidon, 4 Hill N. Y. p. 347; 42 Mich., Port vs. Campau; Stony vs. N. Y. Elev. R. R., 163.
We therefore hold that in this case opponents could maintain their action against Henry Cassidy their remote vendor, or his succession, without first exercising their recourse against their immediate vendor, Horace Wright Cassidy. And this was one of the reasons for which we held, in another part of this opinion, that as vendor or warrantor, the latter was not a necessary party in these proceedings.
We must now discuss the question as to whether opponents have been legally evicted or not-, and that involves the consideration of two-propositions:
1st. One of law, and that is whether such an eviction must neces*836sarily result from direct judicial process against tlie alleged evicted vendee;
2d. Whether, if evicted in law, those opponents have actually abandoned the property.
I.
The negative of this proposition not only flows from competent authority on the laws and jurisprudence of Texas, but the principle is conceded in brief by the present counsel of the testamentary executor, who say: “The Texas authorities referred to by opponents * * * undoubtedly establish the fact that a purchaser may sue his vendor for a breach of the covenant of warranty without showing eviction under legal process; but they also show that, in order to recover in such action, the purchaser must plead, prove and establish the validity of the adverse title which he admits and claims to be paramount to that transferred to him by his vendor, and must show an actual dispossession by virtue thereof.”
We understand both of the foregoing propositions to be correct, and to precisely express the law which governs this point of the case.
Hence, we shall now turn our attention to the question of the alleged eviction which underlies opponents’ right of recovery.
II.
On this, which is the pivotal, point in the case the record discloses the following facts, substantially :
The lands which Henry Cassidy sold to his son, and which the latter subsequently transferred to Spohn and Hamilton, were represented, and are now held, as forming a part of a larger tract of land known as the Enrique Villareal grant, obtained by the latter from the Mexican •State of Tamaulipas. It subsequently appeared from official surveys made under the authority of the State of Texas, that tlie Villareal grant did not extend as far west as the location of the Cassidy lands and of other lands held by the grantee of Villareal, and that the State authorities proceeded to survey and to dispose of those lands as belonging to the State.
A suit was then instituted by the administrator of II. L. Kinney, who owned the grant in question, against certain parties who held under the State of Texas. That litigation was settled by the Supreme Court of Texas in May, 1884, in a decision which defined the proper limits and boundaries of the Villareal grant; and which adjudicated that all lands situated west of a certain line, which was held to be the western boundary of the grant, were not embraced in, or covered by, the Villareal grant.
*837That litigation is entitled Schæffer vs. Berry, executor, et al., and reported in the 62d vol. of Texas Reports, p. 705.
It is in proof in this record that the lands sold by the Cassidys are situated west of the western boundary of the Villareal grant, established by that decision; hence, they are not a part of the grant, and it follows that the title of the State of Texas and of its vendees and assignees is paramount to the title held by these opponents by means of their purchase from the Cassidys as vendees of H. L. Kinney. That state of things must be held as a legal eviction of Cassidy’s purchasers.
These facts are gathered from a voluminous record, to which it is unnecessary to refer in detail.
On the question of actual abandonment, the testimony is conflicting, but the preponderance of the evidence shows that opponents have been dispossessed of, and that they have actually abandoned, tlie lands under the title which they had acquired from Cassidy.
The judicial declarations made by them- in this action would of themselves estop them from hereafter claiming either the ownership or tiie possession of the lands in question as the grantees of Horace W. Cassidy.
These considerations lead us to the affirmance of the judgment rendered below, which was in favor of opponents for the amount of their purchase price paid to Horace Wright Cassidy, with interest of 5 per cent per annum from January 1, 1885. We are not disposed, and we find do reason, to favor appellees’ motion for an increase of the-rate of interest, and we are satisfied that the district judge has done substan - tial justice to the parties.
It is therefore ordered that our previous decree rendered herein be cancelled and set aside, and that the judgment appealed from be affirmed with costs.